DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 09/24/2020.  Upon entry of the concurrently filed preliminary amendment, claims 9-13 and 17-28 are currently pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  However, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Specification
	The disclosure is objected to because of the following informalities: referring to page 23, lines 16-17: “naphtalene” and “1-4” should read –naphthalene-- and –1,4--, respectively. 
	Appropriate correction of the specification is required. 
Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13, 17-20 and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joachimi et al (US 2006/0189747 A1; hereinafter, ‘Joachimi’).
	Regarding Claims 9-11, Joachim is directed to molding compositions based on at least one semicrystalline thermoplastic polyamide and on at least one copolymer composed of at least one olefin with at least one methacrylic ester or acrylic ester of an aliphatic alcohol, the MFI (melt flow index) of the copolymer being not less than 50 g/10 min, and to a process for preparation of such molding compositions (para [0002]).  Joachimi further recognizes that mixtures composed of at least one semicrystalline thermoplastic polyamide with copolymers of olefins with methacrylic esters or with acrylic esters of aliphatic alcohols, their MFI being not less than 50 g/10 min, lead to the desired viz., nylon polyamide per present claims 10-11) and at least one copolymer of ethylene and one or more acrylates, see TABLE 1: Examples 1-3 and TABLE 11, Example 113.  The compositions described in said examples each comprise a copolymer of ethene (i.e., ethylene) and certain alkyl acrylates in a content ranging from 0.1 wt.% to 20 wt.%, specifically 6 wt.% or 5.0 wt.%, with the respective copolymers each having a melt flow index (MFI) greater than or equal to 50 g/10 minutes; e.g., MFI of 550 g/10 min. for the copolymer designated Component B1 (para [0137]).  Further in regards to MFI, note that, for purposes of the Joachimi invention, it stated that MFI (melt flow index) has always been measured or determined at 190oC and with a test load of 2.16 kg (= 2160 g) (para [0022]).  As such, Joachimi is considered to disclose fully embodiments of the applicants’ thermoplastic composition as presently claimed.  
	Regarding Claims 12-13, Joachimi further discloses a process of preparing a thermoplastic composition comprising a mixing:
	at least one thermoplastic polymer (viz., polyamide); and 
	at least one copolymer of ethylene and one or more acrylates, in a content ranging from 0.1 wt.% to 20 wt.% calculated relative to the total weight of the mixture, the copolymer having a melt flow index (MFI) greater than or equal to 50 g/10 minutes measured at a temperature of 190oC under a load of 2160 g (paras [0118]-[0121], TABLES 1, 11: Examples 1-3 and 113); wherein the mixing step is an extrusion step (paras [0151]-[0152]).  
	Regarding Claims 17 and 28, Joachimi further discloses a process of adding to a thermoplastic composition (paras [0151]-[0152]: compositions based on PA6 or PA66) a copolymer of ethylene and one or more acrylates the copolymer having a melt flow index (MFI) greater than or equal to 50 g/10 minutes measured at a temperature of 190oC under a load of 2160 g (paras [0022], [0137]-[0139]).  
	Regarding Claim 18, Joachimi discloses the process according to claim 17 as discussed above.  Joachimi further discloses wherein the copolymer has a MFI varying from 300 to 600 g/10 minutes, specifically 550 g/10 minutes (para [0137] and TABLE 1: Examples 2 and 3).  
	Regarding Claims 19-20 and 22-23, Joachimi discloses the process according to claim 17 as discussed above.  Joachimi further discloses wherein the added copolymer is a copolymer of ethylene and n-butyl acrylate (para [0139]: Component B3: Copolymer composed of ethene and acrylic acid-n-butyl ester; and TABLE 11: Example 113).  The thermoplastic composition of Example 113 of Joachimi was thus made by a process wherein the added copolymer comprises a species of alkyl (meth)acrylate within the scope of each of claims 19-20 and 22-23.  
	Regarding Claims 24-25, Joachimi discloses the process according to claim 17 as discussed above.  Joachimi further discloses wherein the content by weight of ethylene (in the added copolymer) falls fully within the claimed ranges, e.g., 63 % by weight (para [0137]).
	Regarding Claims 26-27, Joachimi discloses the process according to claim 17 as discussed above.  Joachimi further discloses wherein the content by weight of the one or more acrylates (in the added copolymer) falls fully within the claimed ranges (e.g., para [0137]: Copolymer composed of ethylene and 2-ethylhexylacrylate with ethene content of 63% by weight (equating to an acrylate content of 17% by weight)).  
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Joachimi.
	Regarding Claim 21, Joachimi discloses the process according to claim 19 as discussed above (see page 5).  Joachimi does not specifically disclose wherein the (meth)acrylate comprises an epoxy group.  Nevertheless, Joachimi broadly teaches a polyamide molding composition comprising, as component B), copolymers composed of at least one olefin, preferably an α-olefin, and of at least one methacrylic ester or acrylic ester of an aliphatic alcohol, the MFI of the copolymer B) being not less than 50 g/10 min; and in one preferred embodiment, less than 4% by weight of the copolymer B) is composed of monomer units which contain further reactive functional groups (selected from the group consisting of epoxides, oxetanes, anhydrides, imides, aziridines, furans, acids, amines, oxazolines) (para [0033]).  Joachimi goes on to teach another preferred embodiment wherein the further reactive functional groups (selected from the same group of functionalities) of the copolymer B) are introduced 

Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-08-22